Citation Nr: 1632886	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  06-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to June 2001, and from February 2003 to July 2004. 

The issue of entitlement to service connection for sleep apnea came before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2011, the Veteran presented testimony before the undersigned during a videoconference hearing.  A transcript is in the file. 

In December 2011, the Board remanded the issue for additional development to include a VA examination.  In September 2012, the Board remanded the case for additional development to include a VHA medical opinion. 

In February 2013, the Board denied service connection for sleep apnea.  The Veteran appealed from this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the February 2013 Board decision and remanded the case to the Board.  This matter was remanded in October 2014 and April 2015.

A December 2014 rating decision found that new and material evidence had not been received to reopen a claim of service connection for bilateral hearing loss.  A notice of disagreement was submitted in November 2015.  A review of the electronic record indicates that the RO has acknowledged such notice of disagreement.  It appears that such issue is being processed and therefore a remand for issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) is not necessary here.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current sleep apnea began in service and has continued ever since that time. 

In response to the September 2012 remand, the Board obtained a VHA medical opinion based on review of the claims file, which was authored in October 2012. 

The VHA physician reviewed the claims file and medical records.  He noted that "mild" sleep apnea was found in 2009 during a home based sleep study performed by the VAMC.  Treatment records of file including April 2005 VA records referred to various sleep associated issues such as insomnia, posttraumatic stress disorder symptoms, and low total sleep times.  This description was not specific for or consistent with a diagnosis of sleep apnea.  The symptoms were consistent with a psychological disorder and were common causes of trouble sleeping, feeling tired, and creating a sense of low energy.  At various points the record referred to the Veteran getting a subjective 4 hours of sleep a night which was noted to be insufficient for the vast majority of people to be able to sustain functional wakefulness during the day. 

The physician referenced an August 2010 clinical record from the Ft. Dix military clinic that noted flashbacks, nightmares, difficulty falling asleep, and awakening easily.  He explained that if sleep apnea had been responsible for these symptoms, they would have been expected to have been reversed by effective treatment with a C-PAP.  This does not appear to have been accomplished as his reported symptoms have continued. 

The Veteran had testified that other soldiers smacked him to wake him to stop snoring.  His wife also told him about disturbing her and his children's sleep.  This rose to the level of nuisance but not a clinical disease state.  The Veteran estimated his fatigue condition began approximately 8-10 year ago.  The symptoms did not prevent him from active duty service. 

The physician noted that the Veteran weighed 245 pounds in 2004 and weighed 287 pounds in 2009 at or near the time of a home based sleep study.  A VAMC mental health specialist in 2008 indicated that the Veteran reported a 30 pound weight gain over the prior year.  The physician further noted that body weight and body mass index were among the most significant factors in assessing an individual's risk for having sleep apnea and were part of all predictive models for significant disease for this diagnosis.  "Though not a linear relationship, weight and body mass index may be associated with more severe sleep apnea and require more intense therapy to treat and resolve.  Weight gain alone, following active duty service may have been responsible for the development of a clinical state of sleep apnea syndrome."

In summary, however, the physician opined that, "it is my opinion that [the Veteran's] sleep apnea does not meet the requirements stated above and is less likely than not (not 50% probability or more) that the sleep apnea had its onset in active service or is otherwise the result of disease or injury in the service."

The JMR determined that the October 2012 VHA medical opinion was inadequate.  Here, the examiner opined that "Weight gain alone, following active duty service may have been responsible for the development of a clinical state of sleep apnea syndrome."  Despite this evidence the examiner did not address whether or not the Veteran's in service weight again of 33 pounds contributed to his sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion.").  Thus, this matter was remanded to obtain a medical opinion that discussed whether the Veteran's in service weight gain impacted the development of his sleep apnea.

In November 2014, a VA examiner reviewed the Virtual folder and proffered opinions.  The examiner opined that the Veteran's obstructive sleep apnea was not caused or aggravated by his documented weight gain during or immediately after service.  The examiner explained that obstructive sleep apnea is caused by a blockage of the airway, usually when the soft tissue in the rear of the throat collapses and closes during sleep.  This kind of blockage of the upper airway during sleep occurs frequently in morbidly obese individuals but it has also been documented to occur in non-obese slender individuals.  The examiner also opined that the Veteran's sleep apnea is not caused or aggravated by his PTSD based on the rationale that there is no evidence based medical literature that states obstructive sleep apnea is caused by or the result of PTSD. 

In the April 2015 remand, the Board found that the rationale provided for these opinions was insufficient.  Specifically, it was noted that the fact that sleep apnea has been documented in non-obese slender individuals does not negate the fact that it "occurs frequently in morbidly obese individuals."  The Board determined that the examiner must address the Veteran's in-service weight gain in formulating an etiological opinion and should be mindful of the at least as likely as not standard, which is intended to by statute to be a low threshold.  With regard to the PTSD and sleep apnea opinion, the Board found that such opinion should be proffered by an examiner with appropriate expertise.  Thus, the issue was remanded to obtain additional opinions. 

In March 2016, a VA physician reviewed the claims folder and found that service treatment records document that the Veteran had sleep apnea in the past, however, it resolved with his bariatric surgery with 130 pound weight loss and repeat sleep study in July 2015, which was negative for sleep apnea.  

Initially, the Board notes that it is not clear the basis for the examiner's finding that 'service treatment records document that the Veteran had sleep apnea in the past.'  It is noted that the Veteran had active service from February 2001 to June 2001, and from February 2003 to July 2004.  38 U.S.C.A. §§ 101 (22), (23), (24), 1110; 38 C.F.R. §§ 3.6, 3.303.  Per review of the reserve records and post-service records, sleep apnea is documented in 2009 and thereafter.  12/21/2015 VBMS entry, STR-Reserve STR.  Thus, the examiner should provide the basis for the finding that sleep apnea is documented in service treatment records.  

Moreover, the examiner did not provide etiological opinions due to the finding that his sleep apnea had resolved.  The Board is cognizant of McLain v. Nicholson, 21 Vet. App. 319 (2007), in which the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Thus, while the Veteran may not currently have sleep apnea due to undergoing bariatric surgery, he did have a diagnosis of sleep apnea during the course of this appeal.  Opinions must be sought in which the examiner accounts for the diagnosis contained in treatment records.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the March 2016 VA physician (or another physician with appropriate expertise if the March 2016 examiner is unavailable) review the VBMS and Virtual VA folders to proffer an opinion regarding the etiology of the Veteran's sleep apnea. 

After reviewing the records, the examiner should provide the following opinions: 

a) Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea was caused by or aggravated by his documented weight gain during or immediately after service. 

The examiner should provide the basis for the finding that sleep apnea is documented in service treatment records.  

In making this determination the examiner must address the Veteran's apparent in-service weight gain of 33 pounds; and, whether or not this weight again of 33 pounds contributed to or caused his sleep apnea. The Veteran had active duty service from February 2003 to July 2004; and the record demonstrates that in July 2003 he weighed 212 pounds and in July 2004 he weighed 245 pounds. The examiner should consider the statement made in the November 2014 examination that upper airway blockage occurs "frequently" in morbidly obese individuals. 

Consideration must be given to the diagnoses of record.

b) Is obstructive sleep apnea at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected disability PTSD, to include treatment thereof? 

c) Has obstructive sleep apnea at least as likely as not (a 50 percent or higher degree of probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected disability PTSD, to include treatment thereof? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  After completion of the above, review the expanded record and readjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




